Citation Nr: 1520475	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-46 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1950 to July 1952.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran died in February 2001, and the death certificate lists congestive heart failure as the immediate cause of death.

2.  At the time of the Veteran's death, service connection was not in effect for any disability.

3.  The probative evidence of record does not show that it is at least as likely as not that the cause of the Veteran's death was incurred in or aggravated by active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Prior to the initial adjudication of the above-captioned claim, the RO's April 2009 letter to the Appellant contained the requisite notice.  Id.  Further, the purpose behind the notice requirement has been satisfied because the Appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

In addition, the duty to assist the claimant has been satisfied.  The RO obtained the Veteran's service treatment records and requested VA treatment records from the only post-service treatment provider identified by the Appellant, which did not have any records for the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

The Board acknowledges that a VA medical opinion was not obtained pursuant to the above-captioned claim.  Generally, a VA examination or medical opinion is necessary prior to final adjudication of a claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(I); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As will be discussed herein, there is no competent evidence of record indicating that the Veteran's congestive heart failure may be associated with his military service or a service-connected disability.  Consequently, a VA medical opinion is not required.  See McLendon, 20 Vet. App. at 83.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

The Appellant seeks dependency and indemnity compensation (DIC) benefits as the surviving spouse of the Veteran, who died from congestive heart failure in February 2001.  

DIC benefits are payable to the surviving spouse, children, and parents of a veteran who dies from a service-connected or compensable disability.  38 U.S.C.A. § 1310.  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that the service-connected disability casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran died in February 2001, and the death certificate indicates that the immediate cause of death was congestive heart failure.  At the time of the Veteran's death, service connection was not in effect for any disability.

In a March 2009 written statement, the Appellant indicated that she was not sure if the Veteran received treatment for a nervous condition, but she strongly believed that the Veteran's congestive heart failure was due to chronic anxiety and nervousness caused by the Veteran's stressful combat experiences in Korea.  

In a June 2009 written statement, the Appellant described stories that the Veteran told her about his stressful experiences in Korea, noting that the Veteran was the only surviving member of his platoon.  The Appellant also described the Veteran's symptoms of nervousness and other physical ailments, including his history of palpitations, heart attacks, and congestive heart failure.

In written statements received in June 2009, the Veteran's three children described their observations regarding the physical and emotional effects of the Veteran's service in Korea.  They indicated that the Veteran exhibited symptoms of anxiety and paranoia and occasionally spoke about the traumatic events he witnessed in Korea.

The statements of the Veteran's family are competent evidence as to factual matters of which they have first-hand knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Board finds that attributing the Veteran's heart problems to stressful in-service events and/or opining on the etiology of congestive heart failure is more suited to the realm of medical expertise rather than lay testimony.  See Id.  The evidence of record does not show that the Veteran's family has specialized training sufficient to render an opinion concerning the causes of congestive heart failure.  See Id.  Accordingly, the statements of the Veteran's family are not competent evidence as to the etiology of the Veteran's congestive heart failure.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (holding that the Court of Appeals for Veterans Claims did not improperly discount lay evidence of a nexus where witnesses did not possess special training or expertise needed to establish medical causation).   

Service treatment records show no complaints of or treatment for any heart problems or anxiety disorders during service.  As noted above, the Appellant did not submit any post-service treatment records or identify any treatment providers who had records for the Veteran.  Thus, there is no medical evidence to support a finding that the Veteran's congestive heart failure was due to chronic anxiety caused by in-service stress.  A review of the record reveals that the only evidence linking the Veteran's congestive heart failure to his military service are the written statements of the Veteran's family, which, as found above, are not competent evidence of a causal relationship between the Veteran's congestive heart failure and service.   See Layno, 6 Vet. App. at  469-70; King, 700 F.3d at 1344. 

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As there is no competent evidence of record indicating that the Veteran's congestive heart failure was incurred in, due to, or aggravated by his active duty, service connection for the cause of the Veteran's death is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Appellant's service connection claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   



ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


